  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 1 of 17 PageID #:660



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


ROY MACK JENKINS III,

                      Plaintiff,
                                                  Case No. 19 C 6856
           v.
                                             Judge Harry D. Leinenweber
ANDREW SAUL, Commissioner of
Social Security,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

     Plaintiff Roy Mack Jenkins’s Request to Remand the Case (Dkt.

No. 24) is granted. The findings of the Administrative Law Judge

are vacated.

                                I.   BACKGROUND

                           A.    Medical History

     Roy Mack Jenkins III (“Jenkins”) is 33 years old and currently

homeless. (Administrative R. at 45, 219, Dkt. No. 14.) Jenkins

first applied for disability benefits under the Social Security

Act in July 2016, where he alleges to have suffered a mental

disability   from    birth.     (Id.   at   219.)   When    asked   about    his

childhood, Jenkins reports being a victim of child abuse until

age 12 or 13, including his mother hitting him over the head with

a frying pan. (Id. at 390, 528.) Jenkins also reports having panic
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 2 of 17 PageID #:661



attacks since he was approximately 10 years old and, when angry as

a child, he would “punch and smash things.” (Id. at 467, 533.)

     Jenkins’ medical records relating to his mental health begin

in April 2011 while he was in state prison as a young adult.

Jenkins was incarcerated for stabbing his fiancée’s father when

the father allegedly “came into [Jenkins’] house wanting to fight

[Jenkins].”    (Id.   at   469.)    While     incarcerated,    Jenkins    began

attending anger management classes, presumably due to his violent

criminal conviction. (Id. at 433, 437–41.)

     Approximately a year after this incident and while Jenkins

was still in prison, Jenkins’ fiancée decided that, because “her

parents were financially supporting her, . . . she could not stay

with him.” (Id. at 469–70.) The prison’s mental health evaluation

found Jenkins to be depressed and anxious, and he was referred to

a psychiatrist. (Id.) Following his mental health evaluation,

Jenkins was prescribed BuSpar, an anti-anxiety medication, and

Celexa,   an   anti-depressant.        (Id.    at   443,    471.)    Follow-up

evaluations show that Jenkins was first “stable, coping adequately

[and] doing better” and then anxious and depressed again. (Id. at

473, 491.) The medical notes reflect Jenkins was considered fairly

stable prior to release but was instructed to continue taking

Celexa for depression. (Id. at 463, 493, 497.) His last mental

health evaluation in prison was in October 2011. (Id. at 497.)



                                    - 2 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 3 of 17 PageID #:662



     In June 2012, following his release from state custody,

Jenkins entered Loretto Hospital for emergency care. (Id. at 362.)

The primary impression recorded is depression. (Id.) The record

indicates Jenkins apparently reported that he had “smoked some bad

weed,” however, his drug test was negative for all substances.

(Id. at 365.) Jenkins reported feeling numb all over, shortness of

breath, and “appear[ed] very anxious.” (Id. at 363.) While at the

hospital, Jenkins was “acting really bizarre, screaming that his

head is bleeding and that the lights are melting and [that] he is

getting ready to die.” (Id. at 364.) According to the record, he

eventually   calmed    down.    (Id.)    Jenkins   was    released    into   his

father’s custody without any prescription for medication and was

instructed to follow up with his primary physician. (Id.)

     As part of his application for disability benefits in 2016,

Jenkins was evaluated by psychologist. At that evaluation, Jenkins

reported he had mood related symptoms including sadness and was

“feeling paranoid that the world was out to get him.” (Id. at 383.)

He denied any history of suicidal thoughts. (Id. at 382.) Jenkins

also reported he had trouble keeping employment because he has

“anxiety and panic attacks and has difficulty being around many

people.”   (Id.   at   384.)    The     psychologist     diagnosed    him    with

Unspecified Anxiety Disorder.” (Id.)

     In August 2016, Jenkins drove himself to the Franciscan Health

Chicago Heights emergency center after a motor vehicle collision.

                                      - 3 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 4 of 17 PageID #:663



(Id. at 369.) The hospital notes that Jenkins complained of body

aches, back, shoulder and neck pain. (Id.) When the examining

physician determined it was a shoulder strain, Jenkins declined

pain medication and was discharged from care. (Id. at 372.)

       Jenkins’ application for disability benefits was denied, and,

in 2017, Jenkins requested reconsideration. (Id. at 119.) In

connection with his request for reconsideration of his disability

claim, Jenkins was reevaluated by the Administration. (Id.) At

that    time,     Jenkins    reported    worsening     symptoms,      including

hallucinations and “problems differentiating between dreams and

wake reality and talking to people about memories.” (Id. at 126.)

Jenkins    also    stated    that   there    were   changes     in   functional

activities as his coping mechanism were no longer helping him calm

down. (Id.) Jenkins reported that he “[got] stuck at his mom’s

house more often because of panic. Being outside is harder.” (Id.)

       In March of 2017, Jenkins went to his primary care physician

with an unrelated concern about a skin condition. (Id. at 400.) In

his    social   history     screening,   Jenkins     reported    that   he   had

difficulty concentrating, remembering or making decisions, doing

errands alone, driving out night, reading, and watching TV. (Id at

401.) Jenkins attributed his difficulties to his anxiety. (Id.) He

reported drinking “four to five drinks a day and 8 shots per day

of liquor for the past two months because of progressive anxiety.”

(Id. at 403.) He reported dizziness, chronic pain, and chronic

                                     - 4 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 5 of 17 PageID #:664



fatigue.   (Id.   at   402.)     In   the   physician’s   review   of   Jenkins

psychiatric symptoms, he noted “depression, sleep disturbances,

restless sleep, and alcohol abuse.” (Id. at 404.) He was prescribed

two   different    types    of     anxiety      medications,   Busprione     and

Clonazepam. (Id. at 406.)

      In October 2017, Jenkins entered an emergency room at the

University of Chicago hospital bleeding from his chest. (Id. at

526–27.) According to the hospital records, Jenkins “mistakenly

cut his chest with a razor blade [because] [h]e was fixing on a

door and panicked.” (Id. at 527.) During that hospital visit,

Jenkins reported “intermittent thoughts about harming himself.”

(Id.) Jenkins also reported “feeling increasingly depressed” since

two of his friends had committed suicide and two others had died

of drug and alcohol overdoses. (Id. at 528.) Jenkins reported

trouble    sleeping,   trouble        eating,   depression,    anxiety,    panic

attacks, and active auditory hallucinations. (Id. at 528.) The

University of Chicago physicians diagnosed Jenkins with anxiety

and depression and recommended he follow up with counseling and a

medication evaluation. (Id. at 536.)

                           B.    Procedural History

      Jenkins filed his application for social security benefits in

July 2016. This application was denied in November 2016. The Social

Security Administration provided the following explanation: “The

medical evidence in your file shows your condition does cause some

                                       - 5 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 6 of 17 PageID #:665



restrictions in your ability to function. However, you still have

the ability to do unskilled, heavy work.” (Id. at 138.)

     Jenkins requested a reconsideration of this decision. (Id. at

142.) In its reconsideration, the Social Security Administration

considered a claim under both 20 C.F.R. § 404, Subpart P, App’x 1,

12.04    (Depressive,    Bipolar    and   Related    Disorders)     and    12.06

(Anxiety and Obsessive-Compulsive Disorder) and determined Jenkins

had severe anxiety. (Id. at 125.) Nevertheless, the Administration

determined Jenkins was capable of performing unskilled manual

labor and denied his reconsideration request in July 2017. (Id.

at 142–45.)

     In September 2017, Jenkins requested a hearing before an

Administrative Law Judge (“ALJ”). (Id. at 146.) His hearing was

scheduled for May 1, 2018, but Jenkins failed to appear. (Id. at

163.) Jenkins subsequently wrote to the ALJ that he did not come

to the hearing because “I am afraid of normal people. [T]hey drive

drunk and I am afraid. I am poor, I am homeless. [The hearing was

scheduled] far from my house.” (Id. at 185.) Jenkins’ hearing was

rescheduled for September 10, 2018. (Id. at 211.)

        The hearing was held before Administrative Law Judge Matthew

Johnson on September 10, 2018, in Orland Park, Illinois. (Id.

at 74.) At this hearing, Jenkins arrived with the assistance of

his former romantic partner, Ms. Herrera. (Id. at 75.) Jenkins

reported that he was homeless and that he had been receiving food

                                    - 6 -
     Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 7 of 17 PageID #:666



stamps, but they had been cut off pending his social security

benefits review. (Id. at 88.) Jenkins reported that he attempted

to    attend    college    and    vocational     training,     but   he    “keep[s]

failing.” (Id. at 89.) In his application for Social Security,

Jenkins listed four jobs, all of which he was unable to maintain

employment for more than three months: (1) bagger at a grocery

store     ($6.00/hour);     (2)   corn    breeder    ($9.00/hour);        (3)   movie

marketer ($9.00/hour); and (4) mechanic at a bicycle and ski repair

shop     ($7.00/hour).      (Id    at 227–28,     250.)    Jenkins’       certified

earnings records indicates he has never made more than $2,736

dollars in a single year and has not held a job since 2010. (Id.

at 244.) The ALJ considered this record to be devoid of “past

relevant work.” (Id. at 89.)

       When the ALJ asked why Jenkins was unable to work, Jenkins

explained that people made him “very uncomfortable.” (Id. at 89.)

He also apologized for yelling at the security guard before the

hearing, and explained it was “very difficult for me to listen to

people who don’t understand how I feel inside. It makes me very,

very, very [inaudible], and I just don’t want to hurt anybody

again. I don’t want to go back to prison. I really don’t. I want

to watch my [daughter] grow up.” (Id.)

       Jenkins explained that he avoids further violence by avoiding

other people. (Id. at 90.) Jenkins summarized his interactions

with other people as follows: he visits the mother of his daughter,

                                       - 7 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 8 of 17 PageID #:667



Ms. Herrera, twice a week, and he stands in line with a numbered

ticket once a week to receive free food. (Id. at 91.) Jenkins

reported that he no longer took his prescribed medication, no

longer   drinks   or   smokes    marijuana,      no   longer   uses    fluoride

toothpaste, soda, or “anything made in a lab.” (Id. at 92.) Jenkins

reported that his anxiety physically manifests by having a tight

chest and a tingling sensation. (Id. at 93.) Jenkins reported

skateboarding, going to parks and climbing trees, and charging his

phone at the Harold Washington Library. (Id. at 94–95.) Jenkins

also   reported   confusion     and    varying   emotional     states,    which

included: feeling that he is scared to die, feeling that there’s

no reason to try to live and wanting to commit suicide, and feeling

strongly that he wants to take care of his children. (Id. at 95–

96.)

       Ms. Herrera, the mother of Jenkins’ youngest daughter, was

sworn in as a witness. (Id. at 75.) The ALJ then asked Jenkins to

step out of the room so that he could question Ms. Herrera

privately. (Id. at 97.) Ms. Herrera’s opinion was that Jenkins was

“unable to work – clearly he’s mentally ill.” (Id.) Ms. Herrera

stated that Jenkins “has good days and good days are good, but

most of his days are bad.” (Id.) Ms. Herrera stated that “the

second someone tells him something he doesn’t want to hear he gets

riled up to say the least. He can get violent really quickly.” Ms.

Herrera stated that his condition was “50% anxiety, 40% rage, anger

                                      - 8 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 9 of 17 PageID #:668



issues, and 10% depression where he’ll just not be able to function

and be suicidal.” (Id. at 97–98.) Ms. Herrera noted that Jenkins

“was not really much of a threat to himself as he’s really afraid

of getting hurt most of the time, but he is a threat to other

people.” (Id. at 98.) Ms. Herrera noted that Jenkins broke her jaw

as recently as two months ago, but that she continued to assist

him because she is “a very understanding person.” (Id.)

     Before Jenkins reentered the room ALJ stated that he had “no

reason to doubt [Ms. Herrera’s] veracity,” but expressed concern

that there was “nothing in [the record] to show he’s having any

problems.” (Id. at 98.) Ms. Herrera listed the hospital incidents

described above, but she also indicated that Jenkins refused to go

to doctors when he was ill and “doesn’t believe in Western medicine

really.” (Id.) The ALJ next suggested Jenkins should have sought

an “Eastern healer” for his ailments, Ms. Herrera concluded her

testimony stating that Jenkins was “definitely afraid of society

to the point he will fight it violently.” (Id. at 98–100.)

     The ALJ then called a vocational expert, Ms. Bethel, to

testify. (Id. at 102.) Ms. Bethel did not review Jenkins file, but

she did answer various hypothetical questions about whether a

person of Jenkins age and educational status could participate in

the workforce with various limitations on his interaction with

other people, ability to miss work, and whether or not he could

finish his assignments (Id. at 103–04.) The ALJ noted that he did

                                    - 9 -
     Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 10 of 17 PageID #:669



not bother asking Ms. Bethel whether or not a person could have a

job     in    the   national    economy    without   any    interaction     with     a

supervisor or co-worker because “obviously [if] you never can talk

to your supervisor or co-worker then there’s no work.” (Id. at

104.)

        On July 3, 2019, the Administrative Law Judge denied Jenkins’

application. (Id. at 57.) On September 5, 2019, the Appeals Council

denied Jenkins’ request for a review. Jenkins appealed the decision

in federal court and now moves to reverse or remand the findings

of the Administrative Law Judge in his case. (Mot. to Reverse,

Dkt. No. 24.)

                                II.   LEGAL STANDARD

        The Court reviews the Commissioner’s final decision pursuant

to    42     U.S.C.   405(g),   which     provides   that   the   Commissioner’s

findings of fact are conclusive “if supported by substantial

evidence.” The Court reviews the existing administrative record

and asks, “whether it contains sufficient evidence to support the

agency’s factual determinations.” Biestek v. Berryhill, 139 S.Ct.

1148, 1154 (2019) (internal quotations omitted). The threshold for

evidentiary sufficiency is not high; it means “such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. The reviewing court is not “to reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute

its judgment for that of the Commissioner.” Burmester v. Berryhill,

                                        - 10 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 11 of 17 PageID #:670



920 F.3d 507, 510 (7th Cir. 2019) (citing Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). If substantial

evidence   supports     the   disability       determination,   the     reviewing

court   must   affirm    even    if    “reasonable     minds    could    differ”

concerning whether the petitioner is disabled. Id.

                              III.     DISCUSSION

     The Administrative Law Judge follows a five-step evaluation

process to determine whether a person is disabled and thus eligible

for social security benefits under the Social Security Act. 20

C.F.R. 416.920(a). Each step acts as a gatekeeper, determining

first if the claim merits further analysis, and, if it does, the

scope considered in the subsequent steps. The first step analyzes

whether or not the claimant is employed in substantial gainful

activity. Id. at 416.920(a)(4)(i). If the claimant is not, the ALJ

continues the evaluation process. Id. At the second step, the ALJ

determines whether the duration of the impairment either has lasted

or is expected to last “for a continuous period of at least 12

months” or “is expected to result in death.” 20 C.F.R. 416.909;

416.290(a)(4)(ii). If the duration requirement is met, the ALJ

moves to step three and considers whether the severity of the

impairment or impairments meets the requirements as listed in the

Act’s appendix of medical conditions. Id. at 416.920(a)(4)(iii).

If the claimant has a medical condition that meets the severity



                                      - 11 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 12 of 17 PageID #:671



and duration requirements, the claimant is considered disabled.

Id.

      On the fourth step, the ALJ considers their assessment of the

claimant’s residual functional capacity and whether the claimant

can perform past relevant work. Id. at 416.920(a)(4)(iv). On the

fifth step, the burden of proof is on the agency, and “the agency

must show that even though the claimant could no longer perform

his past relevant work, he was capable of performing some other

work in the national economy.” Kaminski v. Berryhill, 894 F.3d

870, 876 (7th Cir. 2018), amended on reh'g (Aug. 30, 2018).

        The parties agree that, per step one, Jenkins has performed

no substantial gainful activity that would disqualify him from the

subsequent analytical steps. Jenkins argues, however, that ALJ

failed to use the “special technique” required to assess mental

health disabilities. When reviewing for mental impairments that

potentially qualify as a disability, the ALJ “must follow a special

technique at each level in the administrative review process.” 20

C.F.R. 404.1520a(a). Using the special technique, the ALJ “must

first evaluate [the claimant’s] pertinent symptoms, signs and

laboratory     findings”       to   determine    if     the     claimant      has    an

impairment.    Id.       at   404.1520a(b)(1).    The     ALJ       then    rates   the

claimant’s functional limitation in four areas based on a five-

point     scale:     (1)      understanding,     remembering,          or    applying

information;       (2)   interacting    with    others;       (3)    concentrating,

                                      - 12 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 13 of 17 PageID #:672



persisting, or maintaining pace; and (4) adapting or managing

oneself. Id. at 404.1520a(2)–(4).

     In steps two of the ALJ’s decision about Jenkins, the ALJ

carefully reviewed the medical evidence regarding Jenkins car

crash and subsequent injuries and determined that the injuries

were non-severe. (Administrative R. at 59–60.)

     The ALJ’s determinations of Jenkins’ mental impairment in

steps two and three, however, do not show that the ALJ employed

the ‘special technique’ as required under 20 C.F.R. § 404.1520a.

Instead, the ALJ made a one-sentence determination that Jenkins’s

only severe mental impairment was anxiety. (Id. at 59.) While the

Court’s review of the same material found that the record certainly

could support an impairment of anxiety, it could also potentially

support a diagnosis of depression, impulse-control disorder, a

psychotic disorder, or others, as set forth in 20 C.F.R. § 404,

Subpart P, App’x 1, 12.03, 12.04, and 12.08, respectively.

     The regulation unambiguously requires the ALJ to review the

medical evidence in order to determine the claimant’s mental health

impairment. The ALJ’s failure to employ the special technique is

reversable error that merits remand. Craft v. Astrue, 539 F.3d

668, 675 (7th Cir. 2008) (Even when “the ALJ did determine that

Craft had a severe mental impairment and considered whether it met

or equaled a listed impairment,” failure to employ the special

technique ultimately “gave short shrift to potential limitations

                                    - 13 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 14 of 17 PageID #:673



caused by Craft’s mental impairments, and that error requires a

remand.”); see also Richards v. Astrue, No. 09–2595, 2010 WL

1443893, at *3 (7th Cir. April 13, 2010) (reversal for failing to

apply the special technique).

     Jenkins further argues that the ALJ failed to use the special

technique properly when rating the degree of functional limitation

resulting   from    the   impairment     as   set   forth   in   20   C.F.R.      §

404.1520a(b)(2). Specifically, Jenkins argues that the ALJ did not

consider the episodic nature of his impairment, citing Lane v.

Astrue, where the district court remanded based on this same

failure. No. 09 C 3277, 2012 WL 1623204, at *15 (N.D. Ill. May 8,

2012). The Commissioner argues that, because new regulations took

effect in January 2017, the ALJ is no longer required to consider

‘episodes of decompensation’ when making its determination. The

Commissioner also referred to the revision’s instructions, which

make it explicit that the new regulations would apply to all

pending claims. 81 Fed. Reg. 66138, n.1 (to be codified at 20

C.F.R. pt. 404).

     The Court agrees that the revisions apply, and in any case

the application of the new revisions was not challenged by Jenkins.

However, under the new regulations, the ALJ is still mandated to

consider Jenkins’ limitations as they vary over time. As set forth

in the current Code of Federal Regulations:



                                    - 14 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 15 of 17 PageID #:674



              We will rate the degree of your functional
              limitation based on the extent to which your
              impairment(s) interferes with your ability to
              function     independently,     appropriately,
              effectively, and on a sustained basis. Thus,
              we will consider such factors as the quality
              and   level   of   your   overall   functional
              performance, any episodic limitations, the
              amount of supervision or assistance you
              require, and the settings in which you are
              able to function.

20 C.F.R. § 404.1520a(c)(2). Instead of considering the episodic

nature of Jenkins mental impairment or impairments as a separate

category, the ALJ is required to consider the episodic nature of

Jenkins functional abilities in each of the four broad areas

outlined in 20 C.F.R. § 404.1520a(c)(3).

       Upon reviewing the record, it appears that the Administrative

Law Judge failed to consider the variability in Jenkins’ mental

state    in    any   of   the   listed   categories.     For   example,     when

considering whether Jenkins could interact with others, the ALJ

determined Jenkins self-reported ability to climb trees in parks

and stand in line at food banks as evidence of prosocial behavior.

(Administrative R. at 61.) However, the ALJ did not review the

more    particular    and   specific     episodes   of   Jenkins     antisocial

behavior. (Id.) In Jenkins case, evidence of anti-social behavior

includes but is not limited to Jenkins recently breaking Ms.

Herrera’s jaw, the only person Jenkins lists as having an ongoing

relationship with during the course of the hearing, as well as

shouting at a security guard who didn’t let Jenkins bring his own

                                    - 15 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 16 of 17 PageID #:675



water bottle into the building on the day of the hearing. (Id.

at 89, 98.)

     The ALJ also failed to consider how Jenkins paranoid beliefs

periodically prevent him from engaging in in social behavior at

all, including being unable to come to the first scheduled hearing

due to a concern that “normal people” were drunk driving, and his

refusal to go to the doctor when he suffers from mental and

physical ailments. (See, e.g., id. at 99–100, 185.) Finally, the

ALJ did not consider whether Jenkins intermittent hallucinations

would interfere with his ability to get along with others. (See,

e.g., id. at 364, 528.) Although the Court agrees that the ALJ was

permitted to reorganize how he analyzed the information per the

newest regulations, the essential nature of mental health did not

change in 2017, nor did the regulations change the requirement of

the ALJ to consider the episodic nature of mental health as set

forth in 20 C.F.R. § 404.1520a(c)(2). While the district court is

not permitted to “reweigh the evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that

of the Commissioner,” failure to consider the evidence in favor of

the plaintiffs’ claim is grounds for reversal. Godbey v. Apfel,

238 F.3d 803, 807 (7th Cir. 2000) (quoting Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir.2000)). For this additional reason, the

Court “cannot discern the logical bridge from the evidence to the



                                    - 16 -
  Case: 1:19-cv-06856 Document #: 33 Filed: 02/26/21 Page 17 of 17 PageID #:676



ALJ's   conclusions”      and   vacates    ALJ       evaluations   of    Jenkins’

functional limitations. Lane, 2012 WL 1623204, at *15.

                                IV.   CONCLUSION

     For the reasons stated herein, the Court grants Plaintiff

Jenkins’   Motion    to   Remand,     (Dkt.    No.    24)   vacates     the   ALJ’s

findings, and orders the case remanded for further proceedings

consistent with this opinion. The Court declines Jenkins’ request

to find he is entitled to disability benefits as a matter of law.




IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 2/26/2021




                                      - 17 -
